Title: From Thomas Jefferson to George Hammond, 29 November 1791
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Nov. 29. 1791.

In recalling your attention to the Seventh article of the Definitive Treaty of Peace between the United States of America, and his Britannic majesty, wherein it was stipulated that ‘His Britannic majesty should, with all convenient speed, and without causing any destruction, or carrying away any negroes or other property of the American inhabitants, withdraw all his Armies, garrisons and fleets from the said United States, and from every post, place, and harbour within the same,’ I need not observe to you that this article still remains in a state of inexecution, nor recapitulate what, on other occasions, has past on this subject. Of all this I presume you are fully apprized. We consider the friendly movement lately made by the Court of London, in sending a minister to reside with us, as a favorable omen of it’s dispositions to cultivate harmony and good will between the two nations, and we are perfectly persuaded that these views will be cordially seconded by yourself, in the ministry which you are appointed to exercise between us. Permit me then, Sir, to ask whether you are instructed to give us explanations of the intentions of your court as to the execution of the article above quoted?

With respect to the Commerce of the two Countries, we have supposed that we saw in several instances, regulations on the part of your government, which, if reciprocally adopted, would materially injure the interests of both nations.
On this subject too, I must beg the favor of you to say whether you are authorized to conclude, or to negociate arrangements with us which may fix the Commerce between the two Countries on principles of reciprocal advantage?—I have the honor to be, with sentiments of the most perfect Esteem and respect, Sir, Your most obedient and most humble servt,

Th: Jefferson

